DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019 and May 21, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, 28-30, 32, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (U.S. P.G. Pub. 2004/0015477 A1), hereinafter Beck, in view of Pearce (U.S. P.G. Pub. 2017/0041148 A1), hereinafter Pearce, in view of Seitz (U.S. P.G. Pub. 2011/0274275 A1), hereinafter Seitz.

Claim 21. 
Beck discloses a method, comprising: 
receiving, by a device, an indication that a product has arrived at a destination, the product having been shipped by an entity to the destination (Beck [0076] the processor request information to verify the identity or genuiness of a genetic composition; Fig. 4B Item S122, [0082] receive product and add delivery data; [0083] consumer or user may request information to verify a product); 
performing, by the device, an analysis on the product to determine a chemical identity of the product (Beck [0068] product characteristic data is sensed by sensors wherein the product characteristics include the moisture level of the crop, the weight of the crop, the oil content of the crop, the nutritional value of the crop or other information; [0089]-[0090] transportation equipment may include machine electronics with a sensor, monitor, detector, or some other data source for providing supplemental or ancillary data to the data processing system); 
Regarding the following limitation:
performing, by the device and based on performing the analysis, a comparison of information identifying the chemical identity of the product and information included in an encrypted record, for the product, of a blockchain, to verify an attribute of the product (CITATION), 
Beck discloses performing a comparison of chain of custody information, including product characteristic data sensed by sensors, and verifying that information using information in a distributed database (Beck [0044] distributed database; [0046] verify the identity of the contents or chain of 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a blockchain of Pearce for the distributed database of Beck (Beck [0044]). Thus, the simple substitution of one known element in the art of shipment tracking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Beck’s system with the improved functionality to allow for third party verification of database records.
Beck, as modified by Pearce, teaches the following limitation:
the information included in the encrypted record being related to one or more attributes of the product (Beck Fig. 3A-Fig. 4B; [0067]-[0068] product characteristics; [0070] harvesting data is stored), 
the one or more attributes of the product having been determined by the entity that shipped the product to the destination (Beck Fig. 3A-Fig. 4B; [0067]-[0068] product characteristics; [0070] harvesting data is stored); 
determining, by the device, whether the attribute of the product is verified based on performing the comparison (Beck [0045] third party verifier can extract useful comparative information; [0076] processor requests any stored information to verify the identity or genuiness of a genetic composition of a product); and
Beck does not disclose the following limitation, but Seitz does:
 performing, by the device, an action based on determining whether the attribute of the product is verified (Seitz [0036] red flagged shipments are investigated by officials to determine if there was fraud).
One of ordinary skill in the art would have been motivated to include fraud detection in a system that keeps chain of custody records because one of ordinary skill in the art would recognize that, although a chain of custody shows the source of goods, a break in the chain shows that the goods cannot be properly sourced. It would have been obvious to one of ordinary skill in the art before the effective filing date to include fraud detection as taught by Seitz in the system of Beck, since the claimed invention is merely a combination of old elements in the art of shipment tracking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Beck‘s system with the improved functionality to identify breaks in the chain of custody.

Claim 22. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 21, as shown above. Beck, as modified in claim 21 by Peirce, teaches wherein performing the comparison comprises: 
performing the comparison using multiple encrypted records, the multiple encrypted records being associated with multiple analyses performed at multiple stages during transportation of the product to the destination (Beck Fig. 2 S14; [0045] third party verifier can extract useful comparative information; [0050] ancillary data includes a status indicator; [0076] processor requests any stored information to verify the identity of a product; [0089]-[0090] transportation equipment may include machine electronics with a sensor, monitor, detector, or some other data source for providing supplemental or ancillary data to the data processing system); and
wherein determining whether the attribute of the product is verified comprises: determining whether the attribute is verified based on performing the comparison using the multiple encrypted records (Beck [0076] processor requests any stored information to verify the identity of a product).

Claim 23. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 21, as shown above. Beck, as modified in claim 21 by Peirce, teaches: 
wherein information identifying the analysis or a manner in which to perform the analysis is included in the encrypted record (); and
 wherein performing the analysis comprises: 
performing the analysis based on the information identifying the analysis or the manner in which to perform the analysis being included in the encrypted record (Beck [0076] processor requests any stored information to verify the identity of a product).

Claim 25.
The method of claim 21, wherein determining whether the attribute of the product is verified comprises: 
determining that the attribute of the product is not verified based on performing the comparison (Beck Fig. 2 S14; [0045] third party verifier can extract useful comparative information; [0050] ancillary data includes a status indicator; [0076] processor requests any stored information to verify the identity of a product; [0089]-[0090] transportation equipment may include machine electronics with a sensor, monitor, detector, or some other data source for providing supplemental or ancillary data to the data processing system); and
Beck does not disclose the following limitation, but Seitz does:
 wherein performing the action comprises: triggering an alert based on determining that the attribute of the product is not verified (Seitz [0035] products are scanned at various locations in the supply chain and if the scanned information is inconsistent with the database then a red flag can be sent; [0036] red flagged shipments are investigated by officials to determine if there was fraud; [0073] security material information is captured and analyzed at points of egress in departure and arrival locations to verify legitimacy; [0078] commodities are analyzed at intermediate stops).
One of ordinary skill in the art would have been motivated to include fraud detection in a system that keeps chain of custody records because one of ordinary skill in the art would recognize that, although a chain of custody shows the source of goods, a break in the chain shows that the goods cannot be properly sourced. It would have been obvious to one of ordinary skill in the art before the effective filing date to include fraud detection as taught by Seitz in the system of Beck, since the claimed invention is merely a combination of old elements in the art of shipment tracking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 

Claim 28. 
Beck discloses a device, comprising: 
one or more memories (Beck [0044] distributed database system); and one or more processors communicatively coupled to the one or more memories (Beck [0034], [0043] processing system), configured to: 
Beck in view of Peirce and Seitz teaches all of the remaining elements of claim 28 as shown above in claim 21.

Claim 29. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 29 as shown above in claim 22.

Claim 30. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 30 as shown above in claim 23.

Claim 32. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 32 as shown above in claim 25.

Claim 35. 
Beck discloses non-transitory computer-readable medium storing instructions (Beck [0044] distributed database system), the instructions comprising: one or more instructions that, when executed by one or more processors (Beck [0034], [0043]). 
Beck in view of Peirce and Seitz teaches all of the remaining elements of claim 35 as shown above in claim 21.

Claim 36. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 36 as shown above in claim 22.

Claim 37. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 37 as shown above in claim 23.

Claim 39. 
Beck in view of Peirce and Seitz teaches all of the elements of claim 39 as shown above in claim 25.

Allowable Subject Matter
Claims 24, 26-27, 31, 33-34, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 24, 26-27, 31, 33-34, 38, and 40 contain subject matter previously identified as allowable in the independent claims of parent cases 15/414,243 and 16/158,809 and are allowable for the same reasons discussed in those cases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628